Citation Nr: 0803816	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  01-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected anxiety disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 





INTRODUCTION

The veteran served on active duty from March 1960 to February 
1964 and from July 1965 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 Board decision, at which time the 
veteran's claim was reopened and remanded for evidentiary and 
procedural development.  Such development having been 
accomplished, the appeal has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran is service-connected for an anxiety disorder  

2.  The veteran's service-connected anxiety disorder has 
produced an increase in severity or worsening of the symptoms 
of hypertension.


CONCLUSION OF LAW

The criteria for service connection for the degree of 
aggravation to hypertension which is proximately due to or 
the result of a service-connected anxiety disorder have been 
met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2007)








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Secondary Service Connection

The veteran claims that his hypertension should be service-
connected as secondary to his service-connected anxiety 
disorder.  

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service-
connected.  In addition, a disability which is aggravated by 
a service-connected disability shall be service-connected.  
When service connection is established for a secondary 
condition it shall be considered as part of the original 
condition.  38 C.F.R. § 3.310(a) (2007).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

In the present case, an October 1976 VA compensation and 
pension examination reflects a diagnosis of hypertension.  
The evidence of record reflects ongoing medical treatment for 
hypertension.  As such, a current disability is established 
and the first element of a secondary service connection claim 
has been satisfied.

The claims folder also contains competent evidence 
attributing an aggravation of the veteran's hypertension to 
his service-connected anxiety disorder.  Specifically, a 
December 2001 statement written by the veteran's VA 
physician, indicates that "the control of [the veteran's] 
blood pressure appears to have a direct relationship with the 
status of his nervous condition."  The veteran's physician 
further remarked that the less stable his mixed anxiety and 
depression symptoms, the more tendency the veteran has to 
demonstrate a higher blood pressure reading.  

Also of record is a November 2004 VA heart examination 
report, which notes a current diagnosis of essential 
hypertension.  The VA examiner explained that it is difficult 
to quantify anxiety and tension as it relates to the 
development of hypertension, however, it is more likely than 
not that "the veteran's hypertension is aggravated by his 
emotional ups and downs."
  
Given the medical opinions reflecting the view that the 
veteran's hypertension has increased in severity due to the 
veteran's service connected psychiatric disability, a basis 
upon which to establish secondary service connection under 
38 C.F.R. § 3.310 has been presented, and the appeal is 
granted.  


ORDER

Entitlement to service connection for hypertension, as 
aggravated by service connected anxiety disorder, is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


